DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 7-15, 17 and 20 have been allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses the autonomous mode controller moves the vehicle to a pick up location or a new parking spot as a function of the instruction signal. (e.g. Dudar et al. (US 20180065624 A1)) or to avoid a ticket the vehicle operator can alert the vehicle system via a cell phone communication when the vehicle operator expects to depart. If the expected departure time is less than a predetermined threshold, for example 10 minutes, the vehicle system may send an instruction signal to an autonomous mode controller to circle the vehicle in an autonomous driving mode so that the vehicle arrives to a pickup point to pick up the vehicle operator. However, the prior art do not disclose singly or in combination the entirety of the specifics of the methods of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 3, 7-15, 17 and 20 have been allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.M.A./Examiner, Art Unit 3665         


/Ian Jen/Primary Examiner, Art Unit 3666